Citation Nr: 1819620	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 until February 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before a Veterans Law Judge in April 2013.  However, the Veterans Law Judge who conducted the April 2013 hearing is no longer employed by the Board.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.  

In June 2014 and March 2017, the Board remanded this case for further development to obtain an examination and SSA records.  The Board finds that there has been substantial compliance with these prior remands.


FINDING OF FACT

The Veteran's bilateral knee disability did not manifest during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal as to the claim  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  In the post-remand brief, the representative generally contended that VA "failed to provide a reliable evaluation from which the etiology of the [V]eteran's claimed disability may be obtained."  No specific error, however, is asserted regarding the VA examination and opinion of record, and as discussed below, the Board finds that the examination was adequate to adjudicate this appeal on the merits.  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided with a VA examination regarding his claim in July 2014.  The Board finds this examination to be adequate upon which to adjudicate the merits of this appeal.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends his knee disability began in service when he was in a car accident.  See Hearing Transcript, p. 10.  The pain returned in his right knee in the 1990s and in his left knee after 2000.  See July 2014 Examination report.  

The service treatment records do not show any complaints or treatment for knee problems.  He did not have any knee problems indicated on his entrance examination in February 1980.  The Veteran received light duty work following his July 1982 car accident.  He opted out of a separation examination.  See January 1983 election form.  

There are no medical records showing knee complaints until 2008, when treatment records note degenerative changes.  See September 2008 treatment records.  

The Veteran underwent a VA examination in July 2014.  The examiner thoroughly reviewed the record, to include the Veteran's contentions regarding his in-service injury and the current bilateral degenerative joint disease (DJD), and opined that his DJD was less likely than not incurred in or related to service.  The examiner noted a hospitalization for a respiratory infection but there was no mentioning of knee pain.  Any knee pain from the 1982 car accident resolved and the Veteran was able to walk and work without a problem.  Further, the record was silent until 2008 for any knee complaints.  In light of the record, the examiner determined there was no evidence to support a nexus between the Veteran's DJD and his in-service car accident.  The examiner found the Veteran's advancing age and post-service work in construction and plumbing were at least as likely as not the reason for his bilateral DJD.  

The Board finds that the evidence of record does not support a finding of service connection for a bilateral knee disability.  

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the etiology of his bilateral knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds the July 2014 medical opinion, as a whole, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The preponderance of the evidence is against the claim of service connection for a bilateral knee disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).  


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


